Per Curiam:
The petitioner has failed to establish that Arthur Lopez had in his possession at the time in question any such paper characterized as a will as the petitioner describes. Furthermore, the petitioner having parted with all his interest in the estate of the decedent, was not a person interested in such estate under section 2621a of the Code of Civil Procedure.* The order appealed from will, therefore, be reversed, with ten *878dollars costs and disbursements, and the motion to require said Lopez to produce the paper in question denied, with ten dollars costs. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Order to be settled on notice.

 Added by Laws of 1910, chap. 358. Now Code Civ. Proc. § 2607, as amd. by Laws of 1914, chap. 443.— [Rep.